 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    ARTHUR HARRIS,                                No. 2:18-cv-02754-MCE-KJN
12                     Plaintiff,
13          v.                                      ORDER
14    XAVIER BECERRA, et al.,
15                     Defendants.
16

17         Plaintiff Arthur Harris (“Plaintiff”), proceeding without counsel, filed a motion to

18   proceed in forma pauperis (“IFP Motion”). ECF No. 5. On January 10, 2019, the

19   Magistrate Judge denied Plaintiff’s IFP Motion. ECF No. 7. On March 22, 2019, this

20   Court dismissed the case for failure to pay the filing fee, and judgment was entered that

21   same day. ECF Nos. 19, 20. On October 24, 2019, the United States Court of Appeals

22   for the Ninth Circuit vacated this Court’s judgment and remanded the case for further

23   proceedings on grounds that the Magistrate Judge lacked authority to deny Plaintiff’s IFP

24   Motion. ECF No. 23.

25   ///

26   ///

27   ///

28   ///
                                                   1
 1          For the reasons stated in the Magistrate Judge’s order (see ECF No. 7), Plaintiff’s
 2   IFP Motion, ECF No. 5, is DENIED. This case is DISMISSED without prejudice, and the
 3   Clerk of the Court is directed to close the case.
 4          IT IS SO ORDERED.
 5   Dated: November 4, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
